            Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                       )   Criminal No. 20cr10126
      UNITED STATES OF AMERICA                         )
                                                       )   Violations:
                 v.                                    )
                                                       )   Count One: Conspiracy to Commit
      PHILIP COOKE,                                    )   Cyberstalking
                                                       )   (18 U.S.C. § 371)
                        Defendant                      )
                                                       )   Count Two: Conspiracy to Tamper with a
                                                       )   Witness
                                                       )   (18 U.S.C. § 371)


                                        INFORMATION

      At all times relevant to this Information:

                                       General Allegations

       1.       eBay was a multinational ecommerce business listed on the Fortune 500. eBay

operated marketplaces that connected online sellers and their customers.

       2.       Defendant Philip Cooke (“COOKE”) lived in San Jose, California. A former

police captain in Santa Clara, California, COOKE supervised security operations at eBay’s

European and Asian offices.

       3.       Jim Baugh (“Baugh”) lived in San Jose, California. Baugh was eBay’s Senior

Director of Safety & Security. He ran eBay’s Global Security and Resiliency (“GSR”) business,

a company division responsible for, in general terms, the physical security of eBay’s employees

and facilities worldwide.

       4.       Stephanie Popp (“Popp”) lived in San Jose, California. Popp was eBay’s Senior

Manager of Global Intelligence. She served as Baugh’s de facto chief of staff. Before May


                                                   1
             Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 2 of 16



2019, Popp managed eBay’s Global Intelligence Center (“GIC”), an intelligence and analytics

group within the GSR that supported eBay’s security operations.

        5.       Stephanie Stockwell (“Stockwell”) lived in Redwood City, California. Stockwell

was an intelligence analyst in the GIC who became its manager in mid-2019, when eBay

assigned Popp to work directly with Baugh.

        6.       Veronica Zea (“Zea”) lived in Santa Clara, California. Zea was an eBay

contractor who worked as an intelligence analyst in the GIC.

        7.       Brian Gilbert (“Gilbert”) lived in San Jose, California. Gilbert was a Senior

Manager of Special Operations for eBay’s Global Security Team. A former police captain in

Santa Clara, California, Gilbert was responsible for, among other things, executive protection,

special events security, and safety at eBay’s North American offices.

        8.       David Harville (“Harville”) lived in Gilroy, California. Harville, who reported

directly to Baugh, was eBay’s Director of Global Resiliency, a unit focused on ensuring that

eBay could continue to operate worldwide after business disruptions, such as security threats,

political unrest, or natural disasters.

        9.       Victim 1 lived in Natick, Massachusetts. Victim 1 was a reporter and editor of

an online newsletter (“the Newsletter”) that covered ecommerce companies, including eBay.

Victim 1 used a Twitter account in the Newsletter’s name to promote her reporting.

        10.      Victim 2 lived in Natick and was married to Victim 1. He was the Publisher of

the Newsletter.

        11.      Several eBay executives perceived a threat to eBay’s public image in the

Newsletter’s coverage.


                                                  2
          Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 3 of 16



       12.        The defendant and his coconspirators knew that some in eBay’s senior leadership

disliked both the Newsletter’s content and comments that the Newsletter’s readers posted

underneath Victim 1’s articles.

       13.        In August 2019, as described below, the defendant and his coconspirators

engaged in an extensive harassment campaign targeting Victims 1 and 2. The campaign

included sending threatening communications to the Victims, ordering unwanted and disturbing

deliveries to their home, and Zea, Harville, Baugh, and Popp travelling to Natick to surveil the

Victims in their home and community.

       14.        After the Victims spotted one of the surveillance teams, the Natick Police

Department (“NPD”) investigated, connected Zea and Harville to eBay, and reached out to eBay

for assistance.

       15.        When COOKE, Baugh, Gilbert, Harville, Popp, Stockwell, and Zea learned that

the NPD was making inquiries, they took steps described below to prevent the NPD from

learning about the harassment campaign.

                              Overview of the Cyberstalking Conspiracy

       16.        Beginning on or about August 5, 2019 and continuing through at least August 23,

2019, COOKE conspired with Gilbert, Popp, Baugh, Stockwell, Harville, Zea, and others to

harass Victims 1 and 2 through repeated and hostile Twitter messages, deliveries of unwanted—

and in some instances disturbing—items to the Victims’ home, and physical surveillance. The

defendant and his coconspirators intended to cause the Victims distress and to distract them from

publishing the Newsletter. After they caused such distress, Gilbert contacted Victim 1,

identified himself as an eBay employee, claimed that the company had seen and was concerned


                                                   3
          Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 4 of 16



by the online harassment of the Victims, and offered eBay’s help. In essence, the plan was for

eBay to arrive to “rescue” the Victims from the very harassment that the defendant and his

coconspirators had themselves created in order to earn the Victims’ good will (hereinafter

referred to as the “White Knight Strategy”). Defendant COOKE and his coconspirators

believed that the cyberstalking campaign would curtail both the Newsletter’s coverage of eBay

and the anonymous comments beneath it, and thereby please eBay’s senior management.

                      Object and Purpose of the Cyberstalking Conspiracy

       17.     The object and purpose of the cyberstalking conspiracy was to engage in a

cyberstalking campaign targeting the Victims, to harass them, and to create an opportunity for

eBay (through Gilbert) to approach the Victims, offer assistance, and create a positive

impression of eBay that would be reflected in Victim 1’s reporting in the Newsletter.

                      Manner and Means of the Cyberstalking Conspiracy

       18.     Among the manner and means by which COOKE conspired with Gilbert, Popp,

Stockwell, Zea, Baugh, Harville, and others to carry out the cyberstalking conspiracy were the

following:

               a.     Creating Twitter accounts in false names and using them to send harassing
                      messages to and about Victim 1 and the Newsletter.

               b.     Selecting ominous Twitter account names and profile photos.

               c.     Sending private and threatening direct messages (“DMs”) to Victim 1’s
                      Twitter account.

               d.     Publicly posting the Victims’ home address on Twitter, while suggesting in
                      a threatening manner that eBay sellers who were angry about the
                      Newsletter’s coverage should visit the Victims’ home.

               e.     Sending unwanted and scary items and services to the Victims’ home, and
                      items intended to embarrass the Victims to their neighbors’ addresses.

                                                4
         Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 5 of 16




               f.      Posting online advertisements for fictitious events at the Victims’ home to
                       encourage others to visit them there.

               g.      Signing the Victims up for unwanted emails and online newsletters.

               h.      Traveling to Boston and to Natick to surveil the Victims in their home and
                       in their community.

               i.      Disguising their roles in the conspiracy by ordering the harassing deliveries
                       with burner cell phones and laptops, VPN services, overseas email
                       accounts, and prepaid debit cards purchased with cash.

                    Overt Acts in Furtherance of the Cyberstalking Conspiracy

       19.     From on or about August 5, 2019 and continuing through at least August 23, 2019,

COOKE, together with Gilbert, Popp, Stockwell, Zea, Baugh, Harville, and others committed and

caused to be committed the following overt acts, among others, in furtherance of the cyberstalking

conspiracy:

               a.      On or about August 6, 2019, COOKE met with Baugh, Popp and Gilbert at
                       eBay headquarters to discuss sending harassing DMs and public messages
                       to implement the White Knight Strategy.

               b.      On or about August 6, 2019, Popp created a WhatsApp group that included
                       COOKE, Baugh, Gilbert and Popp, that would be used to vet proposed
                       harassing DMs and public messages.

               c.      On August 6, 2019, at a San Jose, California Best Buy, Stockwell purchased
                       a laptop computer for use in the harassment campaign.

               d.      On August 6, 2019, Popp created a Twitter Account in the name of
                       “@Tui_Elei” that used a picture of a skeleton mask as a profile picture.

               e.      On August 7, 2019, Popp sent the following DMs to Victim 1’s Twitter
                       account:




                                                 5
           Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 6 of 16



                                      “[Victim 1’s First Name]…whats your problem w/ebay? You
                                      know that’s how we pay rent.”

                                      “HELLO!!!!!!!”

                f.       On August 8, 2019, Zea purchased prepaid debit cards with cash at a
                         Safeway in Santa Clara, California for use in ordering harassing deliveries.

                g.       On August 9, 2019, Popp sent the following DMs to Victim 1’s Twitter
                         account:

                                          “WTF…whats it goin to take for u to answer me??”

                                          I guess im goin to have to get ur attention another way
                                          bitch…

                                          U don’t have the balls to talk to me?? Stop hiding behind ur
                                          computer screen u fuckin cunt!!!”

                h.       On August 9, 2019, Stockwell used a Protonmail account created for the
                         conspiracy to order online live spiders for delivery to the Victims’ home.

                i.       On August 9, 2019, one or more members of the conspiracy ordered a
                         subscription for pornographic magazines in the name of Victim 2 to be sent
                         to the Victims’ neighbors.

                j.       On August 9, 2019, one or more members of the conspiracy ordered a pig
                         fetus for delivery to the Victims’ home. 1

                k.       On August 10, 2019, one or more members of the conspiracy ordered a
                         Halloween Pig Mask for delivery to the Victims’ home.

                l.       On August 10, 2019, Popp sent the following DM to Victim 1’s Twitter
                         account:

                                 “DO I HAVE UR ATTENTION NOW????”

                m.       On August 11, 2019, Popp sent the following DMs to Victim 1’s Twitter
                         account:




1
 The delivery was flagged by the retailer, who called the Victims’ home, asking about their purchase. When the
Victims denied making the purchase, it was cancelled.
                                                      6
Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 7 of 16



                “Ur fat fuck pussy husband [Victim 2’s first name] needs to put u in
                line cunt.”

                “after he takes the plugs out of his asshole…fuckin pussies!!!”

    n.   On August 12, 2019, one or more members of the conspiracy sent a book
         titled “Grief Diaries: Surviving Loss of a Spouse” to the Victims’ home.

    o.   On August 12, 2019, Popp used the “@Tui_Elei” Twitter account to post to
         Victim 1’s Twitter account “[Victim 1]…wats ur problem with ebay??”

    p.   On August 12, 2019, Popp used the “Tui_Elei” Twitter account to post to
         Victim 1’s Twitter account “many familys including mine make money 2
         pay 4 food cloths and rent by selling on ebay…UR stupid idkiot comments
         r pushin buyers away from ebay and hurtin familys!!! STOP IT NOW!!”

    q.   On August 13, 2019, one or more members of the conspiracy used a prepaid
         debit card to order a funeral wreath for delivery to the Victims’ home.

    r.   On August 14, 2019, one or more members of the conspiracy ordered
         roaches for delivery to the Victims’ home.

    s.   On August 14, 2019, Popp used the @Tui Elei Twitter account to post a
         public message to Victim 1’s Twitter account, “[First name of Victim 1]
         wen u hurt our bizness u hurt our familiys…Ppl will do ANYTHING 2
         protect family!!!!”

    t.   On August 14, 2019, Zea booked hotel rooms at the Ritz Carlton hotel in
         Boston, Massachusetts and rented vehicles in Boston, Massachusetts.

    u.   On August 14, 2019, Baugh, Harville, Zea, Gilbert, and Popp met to discuss
         the trip to Boston to surveil the Victims.

    v.   On August 15, 2019, Baugh, Harville, and Zea flew from California to
         Boston, Massachusetts.

    w.   On August 17, 2019, one or more members of the conspiracy called a
         Boston, Massachusetts restaurant that is open 24 hours and ordered pizza to
         be delivered to the Victims’ home at 4:30 a.m., for payment upon delivery.

    x.   On August 17, 2019, one or more members of the conspiracy called a
         suburban restaurant near the Victims’ home and ordered pizza to be
         delivered at 11:00 p.m.


                                  7
Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 8 of 16



    y.    On August 18, 2019, Popp sent the following DM to Victim 1’s Twitter
          account:

                 “U get my gifts cunt!!??”

    z.    On August 18, 2019, Popp replied to a public tweet on Victim 1’s Twitter
          account using the @Tui Elei account and stated: “Dis ur address???”. The
          message was followed by information about Victim 1, accurately stating her
          name, age, address, and telephone number.

    aa.   On August 18, 2019, one or more members of the conspiracy posted an
          advertisement on Craigslist claiming to be a married couple seeking a sexual
          partner or partners, and providing the Victims’ home address.

    bb.   On August 20, 2019, one or more members of the conspiracy caused
          strangers to arrive at the Victims’ home by posting an advertisement on
          yardsalesearch.com that the Victims were “moving out of the country soon
          and are trying to get rid of as many of our possessions as possible. … If
          we are not outside, feel free to knock on the door. Maybe we can make a
          deal if you see something you like.”

    cc.   On August 20, 2019, after Twitter suspended the coconspirators’
          @Tui_Elei account for posting the Victims’ home address, Popp created a
          second Twitter account, @Elei_Tui, and used it to post more threatening
          messages on Victim 1’s Twitter account.

    dd.   On August 20, 2019, at Gilbert’s suggestion and with COOKE’s approval,
          Popp also created two other Twitter accounts, including one that used the
          name of a prominent eBay seller. These new accounts, which used an
          image of a pig mask and an image of a screaming mask as profile pictures,
          exchanged threatening public tweets about Victim 1 with the @Elei_Tui
          account, all to give the impression that several eBay sellers were upset with
          the Victims over the Newsletter’s coverage of eBay.

    ee.   On August 21, 2019, Popp used two of the Twitter accounts that she had
          created to have a public “conversation” on Twitter, asking as one what
          Victim 1’s address was, and responding as the other “guest I hav to pay
          [Victim 1] a visit.”

    ff.   On August 21, 2019, consistent with the White Knight Strategy, Gilbert
          called the Victims, identified himself as an eBay employee, and offered
          eBay’s assistance.



                                    8
         Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 9 of 16



                 gg.     On August 22, 2019, Popp used one of the new Twitter accounts to post
                         “@[Newsletter] 20 yrs of lies n distroin familys... dunt b proud of dat u
                         wurthless BITCH!!! i wil distroy ur family n bizness 2... C how u like
                         it...\n\n@Elei_Tui wen r we goin 2 visit her in natik???”

                 hh.     On August 23, 2019, one or more members of the conspiracy caused a
                         woman to visit the Victims’ home and identify herself as an “early bird” for
                         a yard sale the next day.

                           Overview of the Witness Tampering Conspiracy

       20.       From on or about August 16, 2019 and continuing through at least on or about

September 6, 2019, COOKE conspired with Gilbert, Popp, Stockwell, Zea, Harville, Baugh, and

others to interfere with the NPD’s investigation by tampering with witnesses.

                       Object and Purpose of the Witness Tampering Conspiracy

       21.       The object of the witness tampering conspiracy was to engage in misleading

conduct toward law enforcement officers in the NPD with intent to hinder, delay, or prevent the

communication to a law enforcement officer of the United States of information relating to the

commission and possible commission of a federal offense. The purpose of the conspiracy was

to prevent law enforcement from uncovering the coconspirators’ and eBay’s connection to the

cyberstalking campaign and related conduct.

                       Manner and Means of the Witness Tampering Conspiracy

       22.       Among the manner and means by which COOKE conspired with Gilbert, Popp,

Stockwell, Zea, Baugh, Harville, and others to carry out the witness tampering conspiracy were

the following:

                 a. making false statements to NPD personnel who were investigating the
                    threatening communications, harassing deliveries, and surveillance of the
                    Victims;

                 b. communicating by WhatsApp regarding how to respond to the NPD

                                                  9
         Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 10 of 16



                    investigation;

               c. having Gilbert speak, email, text message, and meet with the NPD, to deflect
                  through false statements any connection between eBay and the cyberstalking
                  campaign;

               d. creating and sending to Gilbert a “dossier” of documents that he could use in
                  an NPD meeting, both to support the White Knight Strategy and to deflect
                  investigative attention from eBay;

               e. Exchanging ideas as to how best to thwart the NPD investigation, including
                  creating false suspects, continuing the harassing deliveries, fabricating cover
                  stories, and intervening with any San Jose area police that the NPD contacted
                  to further its investigation; and

               f. Deleting the contents of cell phones, text messages, and social media accounts
                  that evidenced the cyberstalking campaign and the defendants’ and
                  coconspirators’ efforts to obstruct the NPD investigation.

                     Overt Acts in Furtherance of the Witness Tampering Conspiracy

       23.     From on or about August 16, 2019 and continuing through at least September 6,

2019, COOKE, Gilbert, Popp, Stockwell, Zea, Baugh, Harville, and others committed and caused

to be committed the following overt acts, among others, in furtherance of the conspiracy:

               a.      On August 21, 2019, Zea and Baugh made false statements to an NPD
                       detective who arrived at the Boston hotel (where the surveillance team was
                       then staying) to investigate Zea and Harville’s connection to the
                       cyberstalking campaign.

               b.      On August 21, 2019, COOKE, Gilbert, Baugh, and Popp made the
                       following statements in a group discussion over WhatsApp:


                               Gilbert: “The more I thought about it I do think we should bring a
                               dossiers on the [Victims] to the PD. Definitely want to make
                               them look crazy.

                               Baugh: “I agree.”

                               ***


                                                10
Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 11 of 16



                Popp: “Copy re dossiers”

                ***

                Baugh: “We burned another [surveillance car] two days later, but
                again there was no cause and they can’t prove anything. They are
                seeing ghosts right now.”

                Baugh: “Lol.”

                COOKE: “Perfect!”

                Baugh: Natick detective is in lobby looking for Ronnie [Zea].
                I’ve taken her away from hotel headed to airport. Detective called
                her cell. I answered just now as her husband and played dumb.
                Told him if he had questions he could talk to me.

                Gilbert: Copy. She used just [name of eBay contractor] stuff no
                eBay?

                Baugh: Correct.

                Popp: But her LinkedIn says EBay so I told her to take it down in
                case they do social media search.

                ***

                Gilbert: “Ronnie was driving around looking for antiques. Must
                have got lost and they picked up her plate by accident. Can they
                visually identify her?”

                ***

                Baugh: “They cannot ident her…I spoke with investigator. He
                was polite and clueless.”

                COOKE: “Perfect”




                                  11
Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 12 of 16




                 Gilbert: “Good. This is fine. The cops obviously have nothing
                 else to do in Natick. We known the targets have been very
                 impacted by this op. Perfect time for next phase.”

                 COOKE: “Yes!”

                 Baugh: “Bring out bad boy out please; these people are wasting
                 our time. It’s go time.”

    c.    On August 21, 2019, Gilbert, who was on a plane bound for Boston, spoke,
          text messaged, and emailed with the law enforcement officer who was
          handing the investigation into the harassment of the Victims. Gilbert
          falsely claimed not to know Zea or Harville and falsely stated that he had to
          travel to Toronto and New York but would instead attempt to come to
          Boston to meet with the NPD.

    d.    On August 21, 2019, after Gilbert spoke to the NPD, COOKE, Gilbert,
          Baugh, and Popp made the following statements in a group discussion
          conducted over WhatsApp:

                 Gilbert: “If asked tomorrow who is Ronnie supervisor? Just in case
                 they want to verify what I’m saying.”

                 Baugh: “On the ebay side, it’s Stockwell; however...technically, it
                 would be [Contract Supervisor].”

                 Gilbert: “I guess I should say who do we want it to be? I’m leaning
                 toward [Popp] being the person if the detectives want to verify my
                 story about [Zea].”

                 Baugh: “Yep. I agree[.] [Popp] would have been the one
                 requesting that she verify that the [Victims’] address posted online
                 is a real address[.] Or use me.”

                 Gilbert: “I’m going to push the idea that ebay is a massive
                 company and have no interest in the [Victims.] The idea we would
                 send shit to their house is ridiculous.”

                 COOKE: “Agreed. No mention of [Contract Supervisor] in my
                 opinion and [Popp] can handle this well.”

    e.    On August 21, 2019, after learning that the NPD was investigating a prepaid
          debit card obtained in Santa Clara and used to send pizza to the Victims,
                                   12
Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 13 of 16



          Baugh and Popp directed Stockwell to prepare a list of eBay “Persons of
          Interest” in the San Francisco Bay Area that could be used (as part of
          Gilbert’s “dossier”) to deflect attention from Zea.

    f.    On August 21, 2019, Stockwell created the document that Baugh requested
          for Gilbert’s “dossier”—“Bay Area POIs_August 2019.docx”—and
          emailed it to Popp and Baugh, who immediately emailed it on to Gilbert for
          use in the NPD meeting.

    g.    On August 21, 2019, COOKE, Gilbert, Baugh, and Popp made the
          following statements in a group discussion over WhatsApp:

                 COOKE: “Copy all. Good plan and cover. Brian, important to be
                 convincing so they don’t start looking to find video of who
                 purchased the gift cards. Don’t think they would go that far but is a
                 little concerning. If I was the Detective I would ask you for a local
                 PD [contact] to go get video. Might want to have a friendly in
                 mind.”

                 ***

                 Gilbert: “I was thinking the same thing. If they bring it up I might
                 volunteer to assist with that. Then we can control the local cop and
                 maybe provide a video from a different Santa Clara Safeway.”

                 COOKE: [Two thumbs up emojis]

                 Baugh: “They were in a bit of a disguise when they bought them.
                 Would be a lot of work and extremely hard to prove.”

                 COOKE: “Perfect”

    h.    On August 22, 2019, Gilbert and another eBay employee met with three
          members of the NPD. During the meeting, Gilbert falsely stated that:

                 Zea and Harville had come to Boston to attend a conference;

                 Gilbert was not aware of the harassment of the Victims but was
                 willing to assist in the investigation.

                 Popp was Zea’s supervisor; and

                 Popp had assigned Zea to a Person of Interest investigation
                 regarding the Victims, and that Zea had driven to Natick “on her
                                  13
Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 14 of 16



                 own”.

    i.    On or after August 26, 2019, Zea, Harville, Popp, Gilbert, and others deleted
          and attempted to delete data from their phones that evidenced the
          cyberstalking and obstruction conspiracies, including the WhatsApp
          messages.

    j.    On or about September 6, 2019, Popp posted five new Tweets to one of the
          Twitter accounts that the defendants and their coconspirators had used to
          harass the Victims, to suggest that those responsible for harassing the
          Victims were still at large.




                                   14
         Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 15 of 16



                                         COUNT ONE
                              Conspiracy to Commit Cyberstalking
                                       (18 U.S.C. § 371)

      The U.S. Attorney charges:

       24.     The U.S. Attorney re-alleges and incorporates by reference paragraphs 1 through

23 of this Information.

       25.     From on or about August 5, 2019, and continuing through at least August 23, 2019,

in the District of Massachusetts and the Northern District of California, the defendant,

                                        PHILIP COOKE,

conspired with Jim Baugh, Stephanie Popp, David Harville, Brian Gilbert, Stephanie Stockwell,

Veronica Zea, and others known to the United States Attorney to commit an offense against the

United States, to wit, cyberstalking, that is, to, with intent to harass and intimidate, use an

interactive computer service and an electronic communications service and electronic

communication systems of interstate commerce, and any other facility of interstate and foreign

commerce, specifically Twitter messages, online delivery orders, and online postings, to engage

in a course of conduct that caused, attempted to cause, and would be reasonably expected to cause

substantial emotional distress to Victims 1 and 2, in violation of 18 U.S.C. § 2261A(2)(B).

       All in violation of Title 18, United States Code, Section 371.




                                                15
Case 1:20-cr-10126-ADB Document 1 Filed 07/07/20 Page 16 of 16
